                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

RICHARD ANTHONY NEVAREZ-BARELA,

               Movant,
vs.                                                           No. CV 19-00633 KG/KBM
                                                              (No. CR 17-00862 KG)
UNITED STATES OF AMERICA,

               Respondent.

                   MEMORANDUM OPINION AND ORDER DENYING
                  MOTION FOR RECUSAL PURSUANT TO 28 U.S.C. § 455

       THIS MATTER is before the Court on the Motion for Recusal Pursuant to 28 U.S.C. §

455 filed by Movant, Richard Anthony Nevarez-Barela (Doc. 9). Movant fails to present any

basis that would reasonably call into question the undersigned Judge’s impartiality, and,

accordingly, the Court will deny the Motion.

                    STANDARDS FOR RECUSAL UNDER 28 U.S.C. § 455

       Movant Richard Anthony Nevarez-Barela seeks recusal of the assigned District Judge

under the provisions of 28 U.S.C. § 455(a). Section 455(a) states:

               “Any justice, judge, or magistrate judge of the United States
               shall disqualify himself in any proceeding in which his
               impartiality might be reasonably questioned.”

The standard for recusal under § 455(a) is one of objective reasonableness. Liljeberg v. Health

Servs. Acquisition Corp., 486 U.S. 847, 858 n. 7 (1988); United States v. Cooley, 1 F.3d 985, 992

(10th Cir.1993). Under § 455(a), both a judge's interest in or relationship to a case and his or her

bias or prejudice against persons involved in a case “all [must] be evaluated on an objective

basis, so that what matters is not the reality of bias or prejudice but its appearance. Quite simply

and quite universally, recusal [is] required whenever ‘impartiality might reasonably be



                                                  1
questioned.’” Liteky v. United States, 510 U.S. 540, 548 (1994) (emphasis in original) (quoting

28 U.S.C. § 455(a)). Section 455(a) was enacted in 1974 “to promote public confidence in the

integrity of the judicial process by replacing the subjective ... standard with an objective test.”

Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. at 858 n. 7, quoted in Nichols v. Alley, 71

F.3d 347, 350 (10th Cir. 1995); United States v. Cooley, 1 F.3d at 992.

        Under § 455, a judge should recuse if a reasonable person, knowing all the relevant facts,

would harbor doubts about the judge's impartiality. American Ready Mix v. Behles, 14 F.3d

1497, 1501 (10th Cir. 1994) (citations omitted) (quoting Hinman v. Rogers, 831 F.2d 937, 938–

39 (10th Cir. 1987)(per curiam)); accord Switzer v. Berry, 198 F.3d 1255, 1257 (10th Cir. 2000);

United States v. Greenspan, 26 F.3d 1001, 1005 (10th Cir. 1994). Section 455(a) is subject to an

“extrajudicial source factor,” which means that, at its base, alleged bias or prejudice must stem

from an extrajudicial source outside the judicial proceeding at hand and result in an opinion on

the merits on some basis other than what the judge learned from his participation in the case.

Liteky, 510 U.S. at 545 & n. 1, 555 (quoting United States v. Grinnell Corp., 384 U.S. 563, 583

(1966)).

        Under the extrajudicial source factor, “judicial rulings alone almost never constitute a

valid basis for a bias or partiality motion.” Liteky, 510 U.S. at 555. Opinions formed by the

judge on the basis of facts introduced or events occurring in the course of the case, or of prior

proceedings, do not constitute a basis for a bias or partiality motion unless they display a deep-

seated favoritism or antagonism that would make fair judgment impossible. Judicial remarks

during the course of the proceedings, even if they are critical or disapproving of, or even hostile

to, counsel, the parties, or their cases, ordinarily do not support a bias or partiality challenge.

Such remarks may do so only if they reveal an opinion that derives from an extrajudicial source.



                                                   2
Id. at 555-56. Further, expressions of impatience, dissatisfaction, annoyance, and even anger, do

not establish bias or partiality and are within the bounds of what federal judges may sometimes

display. A judge's ordinary statements or actions in the administration of courtroom proceedings

are immune and do not establish impropriety or impartiality. Id.

       The reasonableness test is “limited to outward manifestations and reasonable inferences

drawn therefrom. In applying the test, the initial inquiry is whether a reasonable factual basis

exists for calling the judge's impartiality into question.” Cooley, 1 F.3d at 993, cited in Nichols,

71 F.3d at 351. Thus, “[r]umor, speculation, beliefs, conclusions, innuendo, suspicion, opinion,

and similar non-factual matters” are not grounds for disqualification under § 455(a). Id. (citing

numerous cases). Furthermore, attempts to intimidate a judge do not ordinarily satisfy the

requirements of § 455(a). Id.; accord Greenspan, 26 F.3d at 1006. Finally, § 455(a) “‘must not

be so broadly construed that it becomes, in effect, presumptive, so that recusal is mandated upon

the merest unsubstantiated suggestion of personal bias or prejudice.’” Cooley, 1 F.3d at 993

(quoting Franks v. Nimmo, 796 F.2d 1230, 1235 (10th Cir.1986) (further quotation omitted)),

quoted in Switzer, 198 F.3d at 1258; Nichols, 71 F.3d at 351.

       Movant Nevarez-Barela also seeks recusal “by reason of questionable impartiality, or

bias . . .” (Doc. 9 at 1). Disqualification of a judge for bias or prejudice proceeds under 28

U.S.C. § 144. Section 144 provides:

       “Whenever a party to any proceeding in a district court makes a
       timely and sufficient affidavit that the judge before whom the matter is
       pending has a personal bias or prejudice either against him or in favor
       of any adverse party, such judge shall proceed no further therein, such
       judge shall proceed no further therein. . .”

Disqualification under 28 U.S.C. § 144 places a substantial burden on the moving party to

demonstrate that the judge is not impartial, not a burden on the judge to prove that he is


                                                  3
impartial. United States v. Burger, 964 F.2d 1065, 1070 (10th Cir. 1992). The affidavit of

personal bias and prejudice need be timely and sufficient. 28 U.S.C. § 144. There must be a

reasonable factual basis to question the judge's impartiality. United States v. Cooley, 1 F.3d at

993. The scope of inquiry is limited to outward manifestations and reasonable inferences drawn

therefrom. Id.

       Sections 144 and 455 do not require recusal based only on assumptions about a judge's

beliefs that are not substantiated by the facts of record. See Nichols, 71 F.3d at 351; Bryce v.

Episcopal Church, 289 F.3d 648, 659–60 (10th Cir. 2002). In re McCarthey, 368 F.3d 1266,

1269–70 (10th Cir. 2004). A movant’s factual allegations do not have to be taken as true.

Further, under either § 144 or § 455 there is as much obligation for a judge not to recuse when

there is no occasion to do so as there is to recuse when there is a reasonable basis to do so. A

judge should not recuse himself based on unsupported, irrational, or highly tenuous speculation

and accusations. American Ready Mix, 14 F.3d at 1501 (citations omitted) (quoting Hinman v.

Rogers, 831 F.2d 937, 938–39 (10th Cir. 1987)(per curiam)); accord Switzer, 198 F.3d at 1257;

United States v. Greenspan, 26 F.3d at 1005; Cooley, 1 F.3d at 993–94.

                 ANALYSIS OF MOVANT NEVAREZ-BARELA’S ALLEGATIONS

       Movant Nevarez-Barela’s Motion for Recusal is based largely on unsupported, tenuous

speculation and accusations. Nevarez-Barela makes generalized accusations, including: that the

Judge’s “continued adjudication over the above-captioned action(s) as malapropos by reason of

questionable impartiality, or bias, and inherent infirmity . . .” (Doc. 9 at 1); that the Judge “is

currently implicated as a participant in Movant’s fraud on the court claim and instrumental in

Movant’s plea of guilty rendered void” (Doc. 9 at 2, ¶ 2); that the Judge “furthers the appearance

of impropriety by inculcating diffidence through perverting the ends of justice” (Doc. 9 at 3, ¶ 4);

that the Judge “continues to ignore these facts thereby aggrandizing the fraud committed in this
                                                   4
case” (Doc. 9 at 3, ¶ 5); and that the Judge recuse himself by reason of “cumulative behaviors

that present an appearance of impartiality in the context of a presiding United States District

Court Judge” (Doc. 9 at 4).

        The “cumulative behaviors” that Nevarez-Barela contends present an appearance of

impropriety include:

                1. Judge Gonzales was not aware of which Magistrate Judge conducted Movant’s

change of plea hearing (Doc. 9 at 2, ¶ 3; 4, ¶ 7);

                2. during a status conference, Judge Gonzales asked Movant to clarify an issue

regarding whether his guilty plea included the conspiracy offense (Doc. 9 at 3, ¶ 4);

                3. Judge Gonzales admitted on the record that he read a letter Movant had sent

the Court (Doc. 9 at 3, ¶ 5);

                4. prior to sentencing, Judge Gonzales’s only appearance in the case was for a

status conference (Doc. 9 at 4, ¶ 7); and

                5. Judge Gonzales initiated a cause of action pursuant to 28 U.S.C. § 2255 from a

“complaint” Movant filed when Movant did not intend the complaint to be a separate cause of

action (Doc. 9 at 4, ¶ 7).

Last, Movant argues that there is an “appearance of unreasonable impropriety and impartiality

which becomes inherent when a judge that presided over the criminal conviction, sentences the

same defendant, then subsequently presides over the § 2255 proceeding that brings that plea of

guilty . . .into contention.” (Doc. 9 at 3-4, ¶ 6).

        Movant Nevarez-Barela’s tenuous, unspecified, unsupported accusations that some sort

of fraud on the Court occurred in connection with his criminal conviction or sentence, and that

Judge Gonzales was a participant in that fraud, do not afford any reasonable basis for recusal in



                                                      5
this case. American Ready Mix, 14 F.3d at 1501; Hinman v. Rogers, 831 F.2d at 938–39. Nor,

as set out below, do his specified “cumulative behaviors” present any objectively reasonable

basis to question Judge Gonzales’ impartiality.

       As his first and second grounds for recusal, Nevarez-Barela contends the Judge’s lack of

knowledge of the identity of the Magistrate Judge who conducted the plea hearing and the

Judge’s request for clarification of the conspiracy plea present the appearance of impropriety.

(Doc. 9 at 2, 3). However, Movant knowingly and voluntarily entered into a Plea Agreement.

(CR Doc. 20, 21). Nevarez-Barela expressly consented to having a Magistrate Judge conduct the

plea hearing. (CR Doc. 18). Nevarez-Barela does not, either in his Amended Motion under §

2255 or his Motion for Recusal, articulate any specific improper conduct by the Magistrate Judge

that conducted the plea hearing. At the status conference, Judge Gonzales stated:

               “Okay. So you pled guilty to conspiracy before a magistrate
               judge, and I am certain that the magistrate judge would not
               accept your plea of guilty unless he or she, I don’t know who
               it was, was confident that you really were guilty, and that in
               some ways is based on your own words to the judge at that time.”

(CR 17-00862 KG, Doc. 97 at 4, lines 17-22). It is reasonable to infer from the statement that

Judge Gonzales meant, regardless of which Magistrate Judge conducted the plea hearing, the

record reflected that the plea proceeding had been conducted properly and in accordance with the

law. Neither Judge Gonzales’s lack of knowledge as to which Judge received Movant’s guilty

plea, nor his request for clarification as to whether Nevarez-Barela pled guilty to conspiracy raise

any question as to the Judge’s impartiality. Judge Gonzales’s statement at the status conference

does not raise any appearance of impropriety. Switzer v. Berry, 198 F.3d at 1257.




                                                  6
       Nor does the “admission” on the record that Judge Gonzales had read a letter from

Movant create any issue regarding impartiality or impropriety. (Doc. 9 at 4, ¶ 7). At the status

conference, Judge Gonzales stated the following:

               “This matter comes on, as I said, for a status conference based on a letter
               that I received from Mr. Barela, handwritten, four pages, in what appears
               to be Mr. Barela’s own handwriting. . .Based on what I read in the letter
               you sent the Court, I see that you have some questions, maybe concerns
               about your case and your representation. . . I did note everything that you
               put in your letter, and I understand everything that you have stated as
               grounds for concern.”

(Doc. 97 at 2, lines 7-10; 3, lines 9-12; 6, line 25 through 7, lines 1-2). The fact that the Judge

admitted reading a letter he had received from Movant, set a status conference to discuss

Movant’s issues, and addressed Movant’s concerns as set out in the letter does not constitute or

present the appearance of any impropriety on the part of the Judge. To the contrary, the Court’s

actions acknowledging receipt of and addressing the questions and concerns in Nevarez-Barela’s

letter were the most appropriate possible course of proceeding under the circumstances.

Nevarez-Barela’s third allegation regarding the Judge’s admission of having read Nevarez-

Barela’s letter is not a basis for recusal in this case. Nichols, 71 F.3d at 351.

       Nevarez-Barela’s fourth contention is that an appearance of impropriety exists because

the only “appearance” the Judge made in the case prior to sentencing was at a status conference.

(Doc. 9 at 4, ¶ 7). Under authority granted by statute, and, when necessary, with the consent of

the criminal defendant, all proceedings in this Court other than trial and sentencing are

conducted by United States Magistrate Judges. See 28 U.S.C. § 636. Trial sentencing are

conducted exclusively by the assigned District Judge. In this case, because Nevarez-Barela

chose to enter into a plea agreement, the only proceeding that a District Judge was required to

preside over was sentencing. The fact that the District Judge set a discretionary status



                                                   7
conference prior to the sentencing was not improper and does not support any grounds for

recusal of the Judge.

       As his fifth grounds for recusal, Nevarez-Barela contends that Judge Gonzales

improperly initiated a cause of action pursuant to 28 U.S.C. § 2255 from a “complaint” Movant

filed when Movant did not intend the complaint to be a separate cause of action (Doc. 9 at 4, ¶

7). Under the Federal Rules of Civil Procedure, “[a] civil action is commenced by filing a

complaint with the court.” Fed. R. Civ. P. 3. Under this Court’s standard procedures, when a

complaint is received, a new case is opened and docketed by the Clerk’s Office. A District

Judge is not even assigned to the case by the Clerk’s Office until after the case has been opened

and docketed. See D.N.M. LR-Civ. 3.1.

       Judge Gonzales did not “initiate” any cause of action. If Nevarez-Barela did not intend

for his filing to be a separate cause of action, he should not have titled it a “complaint.” Fed. R.

Civ. P. 3. The fact that Judge Gonzales was assigned to the case after it was correctly opened

and docketed by the Clerk’s Office does not present any appearance of impropriety and does not

warrant recusal of the Judge in this case.

       Last, Movant Nevarez-Barela argues that there is an “appearance of unreasonable

impropriety and impartiality which becomes inherent when a judge that presided over the

criminal conviction, sentences the same defendant, then subsequently presides over the § 2255

proceeding that brings that plea of guilty . . .into contention.” (Doc. 9 at 3-4, ¶ 6). Nevarez-

Barela’s contention that an appearance of impropriety exists because the same judge presided

over both his criminal case and his § 2255 proceeding also presents no basis for recusal of the

Judge in this case.

       The Rules Governing Section 2255 Proceedings in the District Court specifically provide:



                                                  8
               “The clerk must file the [2255] motion and enter it on the criminal
               docket of the case in which the challenged judgment was
               entered . . .
               The clerk must promptly forward the motion to the judge who
               conducted the trial and imposed sentence or, of the judge who
               imposed sentence was not the trial judge, to the judge who
               conducted the proceedings being challenged.”

Rules 3(b) and 4(a) of the Rules Governing Section 2255 Proceedings. The standard procedure

of this Court, based on the Rules Governing Section 2255 Procedures, is to docket a § 2255

motion in the criminal case and open a companion civil case. The case is automatically assigned

by the Clerk’s Office to the judge who conducted the criminal trial and imposed the sentence.

As the Judge who imposed Nevarez-Barela’s sentence, Judge Gonzales was mandatorily and

properly assigned as the Judge for his § 2255 motion. Rules 3(b) and 4(a) of the Rules Governing

Section 2255 Proceedings. Presiding over both the criminal case and the § 2255 proceeding

presents absolutely no appearance of impropriety and no basis for recusal of the Judge.

       Nevarez-Barela’s arguments amount to no more than speculation, innuendo, suspicion,

and opinion. His contentions do not reveal any factual basis or any extrajudicial source of bias

on which the Judge’s impartiality might reasonably be questioned. Liteky, 510 U.S. at 545 & n.

1, 555. The undersigned Judge should not recuse himself based on unsupported, irrational, or

highly tenuous speculation and accusations. American Ready Mix, 14 F.3d at 1501. Therefore,

the Court will deny the Motion for Recusal.

       IT IS ORDERED that the Motion for Recusal Pursuant to 28 U.S.C. § 455 filed by

Plaintiff Richard Anthony Nevarez-Barela (Doc. 9) is DENIED.



                                                     ___________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                9
